DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-37, drawn to a process of producing a sealant-containing tire, wherein said sealant includes at least one rubber and 90-500 phr of at least one tackifier.
Group II, claim(s) 38, drawn to a process of recovering one or more tire components by removing a sealant layer from a sealant-containing tire.
Group III, claim(s) 38, drawn to a process for repairing a punctured tire by removing a sealant layer surrounding a puncture and adding a new portion of sealant or simply adding a new portion of sealant.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a sealant-containing tire comprising at least one rubber, at least one tackifier, and a cure package, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dobson (EP 0160614).  Dobson is directed to a sealant containing tire, wherein a sealant having a thickness between 2.5 mm and 7.6 mm is preferably applied to a tire inner surface and comprises butyl rubber, about 40 to about 200 phr of polybutene (tackifier), about 40 to about 120 phr of a thermoplastic tackifying resin, and about 50 to about 120 phr of carbon black (Page 2, Lines 13+ and Page 4, Lines 18+).  Dobson further recognizes the known inclusion of a common cure package in such a sealant layer (Page 6, Lines 16+).  Lastly, the general disclosure of “tire inner surface” would have been well recognized as including a conventional tire innerliner (innermost layer of modern day, tubeless tire constructions designed to eliminate the flow of air into the tire structure).    
During a telephone conversation with Jenny Sheaffer on February 19, 2021 a provisional election was made without traverse to prosecute the invention of a process of producing a sealant-containing tire (and associated tire), claims 20-37.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 38 and 39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24, 26, 27, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson.
Dobson is directed to a sealant containing tire, wherein a sealant having a thickness between 2.5 mm and 7.6 mm is preferably applied to a tire inner surface and comprises butyl rubber, about 40 to about 200 phr of polybutene (tackifier), about 40 to about 120 phr of a thermoplastic tackifying resin, and about 50 to about 120 phr of carbon black (Page 2, Lines 13+ and Page 4, Lines 18+).  Dobson further recognizes the known inclusion of a common cure package in such a sealant layer (Page 6, Lines 16+).  Lastly, the general disclosure of “tire inner surface” would have been well recognized as including a conventional tire innerliner (innermost layer of modern day, tubeless tire constructions designed to eliminate the flow of air into the tire structure).
With respect to claim 21, the sealant of Dobson includes 100 phr of butyl rubber and between about 40 and about 200 phr of polybutene (Page 2, Lines 15+).
As to claim 22, the thermoplastic tackifying resin of Dobson is seen to be an aliphatic resin (Page 7, Lines 1+).  Also, polybutenes are well recognized as having number average 
Regarding claim 24, the language “about” 50 phr of carbon black (Page 2, Lines 30 and 31) suggests loadings less than 50 phr and such loadings are consistent with the upper range of the claimed invention.
With respect to claim 26, the sealant composition of Dobson can include an antioxidant (Page 8, Lines 6-8) and it is extremely well known and conventional to include quinoline based additives as antioxidants in the tire industry.  Additionally, such an antioxidant can be broadly viewed as a “crosslinking initiator” (claims refer to a composition and the specific characterization of an additive does not further define the structure of the composition- quinoline based additive can be characterized as performing any number of functions). 
As to claim 27, Dobson teaches a cured or crosslinked sealant composition (Page 5, Lines 11+ and Page 6, Lines 16+). 
Regarding claim 34, the general disclosure of Dobson suggests a uniform sealant layer (Page 4 Lines 7+). 
With respect to claims 36 and 37, the claims define fundamental tire components. 
Claims 20-22, 24, 25, 27, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum (US 4,426,468) and further in view of Dobson.
Ornum is directed to a sealant-containing tire, wherein said sealant is applied to a radially inner or outer surface of a tire innerliner 18 and includes a cured butyl rubber, at least one tackifier, and a cure package (Abstract and Column 5, Lines 1+).  Ornum further states that the sealant composition can include butyl rubber between 13% and 50% by weight of the 
In any event, the claimed thickness values are consistent with those that are commonly used in similar sealant-containing tires, as shown for example by Dobson (Page 4, Lines 18+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Ornum.  
As to claim 21, the sealant composition of Ornum includes butyl rubber and polybutene (Column 6, Lines 14-26).  
With respect to claim 22, Ornum teaches polybutene resins having a molecular weight in accordance to the claimed invention (Column 11, Lines 10-20). 
	Regarding claim 24, Compositions B and C in Table 1 include between 10 and 45 phr of carbon black (in relation to 100 phr of butyl rubber).
As to claim 25, the general disclosure of well-known reinforcing agents and fillers (Column 6, Lines 44+), such as hydrated silicas, would have been recognized as encompassing fumed silica.  It is emphasized that each of hydrated silica and fumed silica is conventionally used in a wide variety of tire compositions.  One of ordinary skill in the art at the time of the invention would have found it obvious to use fumed silica in the sealant composition of Ornum as it represents a “well-known reinforcing agent and filler”.
With respect to claims 36 and 27, the claims define fundamental tire components.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum and Dobson as applied in claim 20 above and further in view of Reddy (US 7,727,940). 
As detailed above, Ornum is directed to a sealant composition comprising butyl rubber and at least one tackifier.  Ornum teaches the use of several, exemplary tackifiers, including the well-known and conventional polyisobutylenes (commonly referred to as polybutenes) (Column 6, Lines 14+).  In such an instance, however, Ornum is silent with respect to a functionalized polybutadiene.
In any event, a wide variety of tackifiers are well-known and conventionally used in compositions in general and such includes functionalized polybutadienes, as shown for example by Reddy (Column 8, Lines 44-60 and Column 10, Lines 55+).  It is particularly noted that Reddy suggests the alternative use of polybutenes and functionalized polybutadienes.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any commonly used tackifier in the composition of Ornum and such would include functionalized polybutadienes having the claimed molecular weight.        
Claims 20-22, 27, 29, 30, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 4,816,101).
As best depicted in Figure 2, Hong is directed to a laminate comprising a sealant layer 20 and an innerliner 30, wherein said sealant layer has a thickness less than 10 mm (Column 1, Lines 23-33).  More particularly, said sealant layer includes a high molecular weight elastomer, such as butyl type rubbers, a processing aid (homogenizer or tackifier), and a cure package (Column 4, Lines 9-25 and 59+ and Column 5, Lines 3+).  Hong further teaches that “at least as much processing aid, whether homogenizer or tackifier, as there is high mol wt elastomer 
With respect to claim 21, the sealant composition of Hong includes a low molecular weight elastomer, such as liquid polybutene (Column 4, Lines 38-46).  It is further noted that such a component can be viewed as at least one tackifier (separate from the processing aid or tackifier).
Regarding claim 22, Hong teaches a wide variety of resins that satisfy the claimed invention (Column 4, Lines 59+). 
As to claim 29, the process of Hong includes a detackifier coating (Column 6, Lines 50+).
With respect to claim 30, the process of Hong includes a removable backing sheet (Column 6, Lines 58+).                
Regarding claim 33, backing layer 40 can be viewed as a “barrier layer”.	
As to claim 34, Figures 1 and 2 depict a uniform thickness.
With respect to claims 36 and 37, the claims define fundamental tire components.
11.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied in claim 20 above and further in view of Finerman (US 2005/0221046).
As detailed above, Hong is directed to a sealant layer comprising butyl rubber, at least one tackifier, and a cure package.  Hong further teaches that such a sealant layer can be formed with an innerliner or attached to a backing layer (and subsequently attached to a tire innerliner upon removal of said backing layer).  In such an instance, though, Hong is silent with respect to partially curing said sealant layer. 
	However, when providing a sealant layer in a tire (inside a tire innerliner), a radially innermost surface (claimed as upper surface) faces a tire cavity while a radially outermost surface (claimed as lower surface) contacts a tire innerliner.  One of ordinary skill in the art at the time of the invention would have found it obvious to fully cure an upper surface since it is farthest away from the location at which a puncture would initiate and avoid such a full cure at a lower surface since it constitutes the initiation point of punctures and high flowability of the sealant is desired.  Finerman provides one example of sealant assembly in which a variable cure is applied over a thickness of a sealant (Paragraphs 79-81).  It is particularly noted that additional components are commonly provided on a radially inner surface of tire sealant layers such that defining a cured upper surface in Hong promotes adhesion with said components (such benefits are outlined by Finerman).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have provided a variable cure to the sealant layer of Hong.            
12.	Claims 20-22, 27, 32, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stang (US 3,935,893) and further in view of Hong.
As best depicted in Figures 1 and 2, Stang is directed to a tire construction comprising a sealant layer 20 positioned inside or outside (in the radial direction) of a tire innerliner 18.  
In any event, the claimed thickness values between 2 mm and 8 mm are consistent with those that are conventionally used in tires, as shown for example by Hong (Column 1, Lines 28+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Stang. 
With respect to claim 22, the sealant composition of Stang includes polybutylene (polybutene) having a molecular weight between 500 and 5,000 (Column 2, Lines 9+).
As to claim 24, the sealant composition of Stang can include 5-17 parts of carbon black and 16-25 part of butyl rubber (Column 8, Lines 30+).  This in turn corresponds with a carbon black loading between 20 and approximately 100 phr.
Regarding claim 32, Stang teaches a method of adhesively joining a sealant layer to the innerliner (Column 7, Lines 50+).
With respect to claims 36 and 37, the claims define fundamental tire components.
Allowable Subject Matter
13.	Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 23, 2021